12/30/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                          Assigned on Briefs January 8, 2020

               KENDRICK WATSON v. STATE OF TENNESSEE

                Appeal from the Criminal Court for Shelby County
      Nos. 17-00424, 14-00909, 14-00910, 14-00911 J. Robert Carter, Jr., Judge
                      ___________________________________

                            No. W2019-00489-CCA-R3-PC
                        ___________________________________

The Petitioner, Kendrick Watson, pled guilty in the Shelby County Criminal Court to
conspiracy to introduce marijuana into a penal facility, money laundering, aggravated
assault, being a convicted felon in possession of a handgun, and conspiracy to possess more
than three hundred pounds of marijuana in exchange for a total effective sentence of
seventeen years as a Range I, standard offender. Subsequently, the Petitioner filed for post-
conviction relief, alleging that his trial counsel was ineffective and that he had been denied
due process prior to and during the plea process. The Petitioner also contended that the
post-conviction court should recuse itself. The post-conviction court denied the recusal
motion and denied post-conviction relief, and the Petitioner appeals. Upon review, we
affirm the judgment of the post-conviction court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

NORMA MCGEE OGLE, J., delivered the opinion of the court, in which THOMAS T.
WOODALL and ALAN E. GLENN, JJ., joined.

Shae Atkinson, Memphis, Tennessee, for the Appellant, Kendrick Watson.

Herbert H. Slatery III, Attorney General and Reporter; Brent C. Cherry, Senior Assistant
Attorney General; Amy P. Weirich, District Attorney General; and Leslie Byrd, Assistant
District Attorney General, for the Appellee, State of Tennessee.

                                         OPINION

                                  I. Factual Background

       The record reveals that in January 2014, the Shelby County Grand Jury returned
three indictments against the Petitioner. In indictment number 14-00909, the Petitioner
and two co-defendants were charged with especially aggravated robbery, especially
aggravated kidnapping, aggravated assault, and conspiracy to commit especially
aggravated kidnapping. In indictment number 14-00910, the Petitioner was charged with
being a convicted felon in possession of a firearm. In indictment number 14-00911, the
Petitioner and multiple co-defendants were charged with conspiracy to possess more than
three hundred pounds of marijuana with the intent to sell within a drug-free school zone,
conspiracy to possess more than three hundred grams of cocaine with the intent to sell
within a drug-free school zone, and money laundering.

       At a July 26, 2017 guilty plea hearing in Division VII, the Petitioner pled guilty in
indictment number 14-00909 to aggravated assault in exchange for a six-year sentence as
a Range I, standard offender with release eligibility after serving thirty percent of the
sentence in confinement. As a factual basis for the plea, the State said:

                     Had this matter gone to trial, the State’s proof would
              have been that, on December 8th, 2013, [the Petitioner] and his
              co-defendant, Ronald Hudson, arranged for Mr. Hudson to
              assault Mr. Davion Taylor [inaudible]. He had a gun in his
              possession. Mr. Taylor feared -- while displaying a deadly
              weapon and causing serious bodily injury.

                      [The Petitioner] had the same intent, promoting and
              assisting this crime, by directing Mr. Hudson via phone, and
              then by aiding Mr. Hudson afterwards, and stopping the victim
              from calling the police. [Inaudible] at the scene.

       In case number 14-00910, the Petitioner pled guilty to being a convicted felon in
possession of a handgun and received a four-year sentence as a Range I offender. The
State said:

              Had that matter gone to trial, the State’s proof would have been
              that, after serving warrants on a wiretap joint investigation on
              [the Petitioner], officers [inaudible] executed a search warrant
              at the Soulicious (phonetics) Restaurant owned by [the
              Petitioner]. Inside of that restaurant, they found an assault
              rifle, Kastava Serbian assault rifle. [The Petitioner] is
              prohibited from being in possession of firearms given he had
              previously been convicted of a felony under case number 12-
              02943.




                                           -2-
      In case number 14-00911, the Petitioner pled guilty to count one, which was
conspiracy to possess over three hundred pounds of marijuana. The Petitioner received a
sentence of seventeen years as a Range I offender. The State said:

                      Had that matter gone to trial, the State’s proof would
              have been that, between November 1st, 2013, and December
              31st, 2013, Organized Crime Unit had gotten a wiretap on [the
              Petitioner], and observed phone calls and other people,
              observed numerous drug deals with regards to marijuana and
              other items. The basic plan would be that he [inaudible] for a
              person named Phillip Norwood, who would then send large
              amounts of marijuana to Shelby County that [the Petitioner]
              would then distribute to other people to sell, the amount of
              marijuana being over three hundred pounds.

        In January 2017, the Shelby County Grand Jury returned indictment number 17-
00424 charging the Petitioner and several co-defendants with sixteen counts, including
conspiracy to introduce contraband, namely marijuana, into a penal facility; conspiracy to
introduce contraband, namely cellular telephones, into a penal facility; conspiracy to
commit money laundering; four counts of introducing contraband, namely marijuana, into
a penal facility; introducing contraband, namely alprazolam, into a penal facility; eight
counts of introducing contraband, namely “telecommunications device[s],” into a penal
facility; and money laundering.

        At a July 25, 2017 guilty plea hearing in Division III, the Petitioner pled guilty in
indictment number 17-00424 to introducing marijuana into a penal facility in exchange for
a four-year sentence as a Range I, standard offender with release eligibility after serving
thirty percent of the sentence in confinement. He also pled guilty to money laundering and
received a concurrent sentence of twelve years. The remaining counts were dismissed.

       The State announced the following factual basis for the pleas:

              Had this matter gone to trial the State’s proof would have been
              between June 1st and October 1st, 2015, [the Petitioner] along
              with seventeen other people were in a conspiracy bringing
              marijuana into a penal facility, into the Shelby County
              Correctional Center.

                    Some people were in the facility, some people were out.
              At one point [the Petitioner’s] cell phone, he had a jail wire tap
              organized Crime Unit and (indiscernible) show that he was
                                            -3-
              having marijuana and cell phones and tobacco moved in and
              out of the penal facility.

                      Facilitate doing that he and other people involved in the
              conspiracy in the Correctional Center, in and outside the
              Correctional Center used Western Union money orders, Pay-
              pal to facilitate payments for drugs and (indiscernible) jail, that
              being done for both the senders and [the Petitioner] and others
              in order to keep payments (indiscernible).

       The sentences for the convictions in indictment numbers 14-00909, 14-00910,
1400911 were to be served concurrently with the sentences for the convictions in
indictment number 17-00424 but consecutively to previous probationary sentences the
Petitioner was serving at the time he committed the offenses.

        Subsequently, the Petitioner filed a pro se petition for post-conviction relief,
alleging that (1) trial counsel was not provided requested exculpatory information
regarding several applications for wiretaps, which rendered counsel ineffective; (2) the
Petitioner was denied due process when the trial court refused to hold a hearing on his
motion to suppress and his request for wiretap information; (3) the Petitioner was
compelled to plead guilty based on the State’s use of “manufactured or false telephone text
messages”; and (4) the Petitioner was denied due process when the trial court “continued
to sign wiretap warrants for Petitioner’s phone intercepts and refused to recuse [itself] from
Petitioner’s case or provide him a hearing.” The post-conviction court appointed counsel
to represent the Petitioner, and an amended petition was filed, reiterating the issues raised
in the pro se petition.

       At the post-conviction hearing, trial counsel testified that he began representing the
Petitioner in 2016. At least one other attorney had represented the Petitioner prior to trial
counsel. Trial counsel obtained and reviewed “initial” discovery, and he noticed that in
the cases pending in Division VII, prior counsel had filed and argued a motion to suppress
the wiretaps of the Petitioner’s cellular telephone; trial counsel did not explain the basis of
the motion to suppress. At the suppression hearing, legal arguments were made by prior
counsel, but no witnesses were called. After his appointment, trial counsel reviewed the
discovery, discovered additional arguments, and filed another motion to suppress the
wiretaps. Trial counsel argued that in the application for the wiretaps, the State referenced
text messages the Petitioner had sent and that, accordingly, the State must have been
monitoring the Petitioner’s cellular telephone communications before being granted
wiretaps. Trial counsel further raised concerns regarding the suspicious activity report
(SAR) based upon his discussions with the fraud manager of the Petitioner’s bank.

                                             -4-
       Trial counsel said that he filed a motion in Division VII for additional discovery,
contending that in the application for wiretaps, the State said that text messages regarding
a license plate number had been sent to other people. Trial counsel did not explain who
allegedly sent the text messages. Trial counsel contended that the defense was entitled to
the text messages and the “information surrounding it.” Trial counsel said the prosecutor
told him that officers learned of the license plate text messages after a traffic stop during
which they confiscated the telephones of people other than the Petitioner. Trial counsel
thought that the application for the wiretaps did not explain how the license plate number
was obtained and that it therefore created a suppression issue. Trial counsel also filed a
motion to continue and at least one motion to dismiss.

       Trial counsel said that shortly before trial in Division VII, new charges were filed
in Division III. The Division III cases charged the Petitioner with money laundering, which
involved drugs that were hidden inside bread in a delivery truck and smuggled into a jail.
The Petitioner denied involvement in the money laundering operation. Trial counsel said
the State also obtained information about text messages from a second wiretap. Trial
counsel filed a motion to dismiss asserting that the wording of the text messages provided
in the State’s discovery did not match “the exact wording of the text message[s].”

        Trial counsel recalled that an individual named Pratcher was mentioned in the
application for wiretaps in the Division III cases. Trial counsel raised an issue regarding
whether the trial judge who approved the wiretaps in Division III was “truly neutral and
detached,” explaining that the Petitioner had other cases pending in Division VII and the
trial judge was aware of the results of the wiretaps in both cases. The State’s position was
that the Petitioner’s possession of the cellular telephones while in jail was illegal; therefore,
the State did not need wiretaps to search the telephones.

       Trial counsel advised the Petitioner of his options regarding proceeding to trial or
pleading guilty. Trial counsel told the Petitioner that he faced multiple charges and “a
significant amount of time” on the Division VII cases. Trial counsel also told the Petitioner
that in order to appeal any issues, he would have to go to trial. The Petitioner chose to
plead guilty.

        On cross-examination, trial counsel said that a week after he told the trial court he
had not received the SAR, the State provided him with a copy of it. Trial counsel argued
that the bank should not have given the State access to the SAR. The State responded that
law enforcement was statutorily entitled to the information upon request.

       Trial counsel acknowledged that the State used wiretaps to obtain information
regarding the Petitioner’s telephone calls and text messages. During discovery, the
prosecutor gave the defense “a condensed version” of the calls and the texts that the State
                                              -5-
wanted to focus on at trial. Trial counsel said that if his motion to suppress had been
successful, all of the evidence obtained from the wiretaps would have been excluded.

       Trial counsel acknowledged that prior counsel had made a “different wiretap
argument” on a motion to suppress, but trial counsel did not explain what prior counsel’s
argument was. The motion was set for a “report date” to allow counsel to articulate the
arguments. Trial counsel was not allowed to present witnesses. Trial counsel said that he
had filed a Rule 10 application for interlocutory appeal with this court to compel the trial
court to hold a suppression hearing on the additional issues raised in trial counsel’s motion
to suppress. Trial counsel said that this court denied the Rule 10 application because the
defense’s “argument [was] essentially premature.” Trial counsel contended that the trial
court did not allow a full hearing on his arguments regarding the legality of the wiretaps
and that the issue was pending at the time of the Petitioner’s guilty pleas.

        Trial counsel said that he could not recall the exact conversations that occurred
during the guilty plea hearing but that he knew they were “rather lengthy.” Trial counsel
remembered the trial court telling the Petitioner that it had no bias or grudge against him
and that it wished him well. During the guilty plea hearing in Division VII, the trial court
discussed with the Petitioner the three indictments against him and the “open suppression
issue.” The trial court further advised the Petitioner that if he did not plead guilty, trial
counsel was prepared to go forward with the suppression motion. The Petitioner told the
trial court that he understood.

        Trial counsel recalled that multiple plea offers were made and that he discussed all
of the offers with the Petitioner. Trial counsel said that the Petitioner was facing
“considerable exposure” on the cases, noting that the Petitioner was facing up to sixty years
on one of the charges that was dismissed pursuant to the guilty plea. Trial counsel said that
in addition to the charges in Division VII, the Petitioner faced multiple counts in Division
III but could not recall the exact number. Trial counsel also agreed that the Petitioner had
faced the possibility of consecutive sentencing but that by pleading guilty, his sentences
were ordered to be served concurrently with each other but consecutively to a probation
violation. Trial counsel recalled that the Petitioner had earned almost two years of
sentencing credit on the probationary sentence and that at the guilty plea hearing, trial
counsel had an extensive conversation with the trial court to ensure the Petitioner would
receive the sentencing credit.

       Trial counsel said that he could not recall the individual sentences the Petitioner
received by pleading guilty, but he recalled that the total effective sentence was seventeen
years with release eligibility after serving thirty percent of the sentence in confinement.
Trial counsel stated that he wanted most of the confinement imposed for the offenses “that
were not as serious” and acknowledged that he successfully negotiated a plea “essentially
                                            -6-
eliminating” the violent offenses which would have required the Petitioner to serve one
hundred percent of the sentences in confinement.

       Trial counsel said that he told the Petitioner about the State’s plea offer, advised the
Petitioner of his options, and asked the Petitioner to decide what he wanted to do. Trial
counsel told the Petitioner that he would likely receive the maximum sentences for each
offense with the possibility of consecutive sentencing if he were convicted at trial in
Division VII. Trial counsel acknowledged that the Division VII charges would have been
tried separately from the Division III charges and that any convictions in Division VII
could have been used to enhance the sentences for the convictions in Division III.

       Trial counsel did not recall if the State raised standing as a challenge to his
suppression motion because the text messages the defense contested were not found on the
Petitioner’s cellular telephone. Trial counsel recalled filing his suppression motion near
the time the case was to be set for trial.

        Trial counsel recalled that the Petitioner’s girlfriend and his sister told trial counsel
that they had recorded a conversation with Damien Taylor, who was the alleged victim in
one of the cases in Division VII. Trial counsel was concerned that Mr. Taylor did not want
to testify and that he may have been paid to testify. Trial counsel recalled that Mr. Taylor
had written a note indicating that he had received money from the Petitioner’s girlfriend
and his sister for his prospective testimony. Counsel surmised that the purpose or intent
was to show Taylor was not credible.

        Celitria Watson, the Petitioner’s sister, testified that she was one of the Petitioner’s
co-defendants in the sixteen-count indictment in Division III. Ms. Watson said that she
received discovery and reviewed it. The discovery contained allegations that she and the
Petitioner were involved in a drug ring. Ms. Watson acknowledged that the discovery
mentioned that at the Petitioner’s “direction,” she had received packages totaling three
hundred pounds of marijuana; however, she denied ever receiving such packages. She said
that the information she saw was used “to get the wiretap started. Said that I was a target
subject or something.” Her discovery also contained copies of text messages that were sent
and received by her cellular telephone. She maintained that some of the text messages in
discovery had never occurred. Ms. Watson said that she was never involved in anything
linked to the Petitioner.

       Ms. Watson acknowledged that discovery reflected that the Petitioner had sent her
money through Western Union and Money Gram and that she had used the money to order
flowers for two women on the Petitioner’s behalf. She said the State had alleged that the
money was not used to purchase flowers but was “used to further [the Petitioner’s] criminal
enterprise.”
                                              -7-
       Ms. Watson’s case was severed from the Petitioner’s case. She said that she wanted
to proceed to trial and refused to accept a plea offer. Ms. Watson said that she had done
nothing and that the evidence against her had been fabricated. Eventually, the charges
against her were dismissed. Ms. Watson and April Malone filed a federal lawsuit against
the State of Tennessee, Shelby County, the City of Memphis, the District Attorney, and
various police officers. Ms. Watson also filed a complaint against the trial court with the
Board of Judicial Conduct stating that she felt the court was “trying to force [her] into trial”
and “that they altered evidence to get [her] indicted.”

       On cross-examination, Ms. Watson said that she told her attorney that she disputed
some of the calls and text messages in discovery. With her attorney’s permission, she told
the Petitioner’s trial counsel which calls and messages she disputed.

       Ms. Watson said that she was not in custody at the time the Petitioner entered his
guilty pleas. She did not know the Petitioner had faced sixty years in prison if he were
convicted at trial. She did not have any discussions with the Petitioner about the proof
against him or about whether he should go to trial or plead guilty.

        Ms. Watson said that she and the Petitioner did not have another sister. Ms. Watson
knew Damien Taylor, but she had never provided information to trial counsel regarding
whether she offered money to Mr. Taylor, and she did not recall an audio or video recording
wherein she and the Petitioner’s girlfriend offered Mr. Taylor money in exchange for not
testifying.

       April Malone testified that she was the Petitioner’s girlfriend and that she was one
of the Petitioner’s co-defendants on the sixteen charges in Division III. Her discovery
included text messages. Ms. Malone noted “discrepancies” in the text messages, such as a
text message purportedly sent prior to Ms. Malone’s incarceration which mentioned that
she had met with a co-defendant; however, Ms. Malone stated that she did not meet that
co-defendant until after she was incarcerated.

       Ms. Malone said that Mr. Taylor was involved in a previous case the Petitioner had.
Mr. Taylor tried to tell the prosecutors that the Petitioner “had nothing to do with what
happened to him.” Ms. Malone said that she knew nothing about a bribery involving Mr.
Taylor. Ms. Malone acknowledged that she and Ms. Watson had a case pending in federal
court against the prosecutors, the Memphis Police Department, and Shelby County.

       On cross-examination, Ms. Malone said that her criminal case was dismissed. Ms.
Malone told her attorney and the Petitioner’s trial counsel about the discrepancies in the
text messages. She did not recall telling trial counsel about an audio or video recording of
                                             -8-
herself and Ms. Watson interacting with Mr. Taylor, and she asserted that she and Ms.
Watson “never met with Damien Taylor at all.”

       The Petitioner testified that three attorneys had represented him prior to trial
counsel. The Petitioner and trial counsel reviewed discovery and discussed the issues.
After reading the affidavit in support of the wiretapping warrant, the Petitioner thought that
the Memphis Police Department had been illegally tapping his telephone before the warrant
was issued because “too much information” was included in the affidavit.

        The Petitioner said that one of his co-defendants, Thomas Jones, wrote an affidavit
stating that Mr. Jones, Damien Taylor, and someone named Raphael had been stopped by
the police. The Petitioner contended that he later learned the stop was illegal and that the
information gleaned from the stop was used in the wiretap application. The Petitioner said
that the issue of how the information was obtained was never litigated.

       The Petitioner said the affidavit in support of the wiretaps reflected that the police
physically surveilled the Petitioner and that the police opined the Petitioner was adept at
avoiding police detection. The affidavit also reflected that the Petitioner obtained the
license plate number of one of the detectives and sent the number to his “associates” in an
attempt to “counter police surveillance.” The Petitioner contended that the police could
have known about the text messages only by illegally monitoring his cellular telephone.

        The Petitioner said the affidavit in support of the wiretaps mentioned that the
Petitioner had a suspicious transaction with a bank. The Petitioner conceded that he went
inside the bank on the date of the transaction and did the things the police alleged. The
Petitioner stated that the detective working on the case told the defense that he had received
an SAR regarding the incident on the same day the transaction occurred. The Petitioner
said, “[M]y question was by me dealing with numerous banks how would the bank know
to skip protocol and notify the same detective that’s been investigating me.” The Petitioner
thought that the Memphis Police Department was not supposed to have the SAR. He asked
trial counsel to “subpoena the bank,” and the bank told trial counsel “about what could and
couldn’t be done about this suspicious activity.”

        The Petitioner said that he learned about a “stingray device,” which “was like a cell
site simulator that allowed the police to do the kind of things I was accusing them of inside
of my affidavit.” The defense filed a motion to suppress, a motion for discovery, and a
motion to inspect to learn if the police had been using the stingray device. The State
responded that the discovery was complete. The Petitioner said that the trial court
reprimanded trial counsel for asking for discovery based on the Petitioner’s speculations
about evidence. A week later, the State gave trial counsel “a copy of what [their] version
of what a SAR is and verbally told him that the text messages came from an illegal stop.”
                                            -9-
The Petitioner contended that if the suppression motion had been heard, he would have had
a chance to show that the officers obtained illegal information and that they used the illegal
information in the wiretap application.

        The Petitioner said that the defense filed a motion to continue the case and that the
trial court found the Petitioner was “deliberately delaying the proceedings.” The trial court
did not entertain trial counsel’s motion to suppress or his amended motion to suppress.
Trial counsel filed an interlocutory appeal asking for a stay of the Petitioner’s trial.

        The Petitioner said that he had wanted Detectives Overly and Acree as witnesses at
his suppression hearing. Detective Overly was present on the day of the hearing, but
Detective Acree “was out on indefinite sick leave.” Trial counsel told the trial court that
the defense was ready to proceed and that they did not have any witnesses but that the
burden of proof was on the State. The Petitioner maintained that the trial court “changed
it to a motion to reconsider . . . .”

        The Petitioner said that the SAR provided to him by the State was not completely
filled out and that it had “no one who I can call and verify that they actually provided this
statement and it left off all kind of details that would have been fleshed out in a suppression
hearing for the detective to answer.” The Petitioner further noted that the SAR incorrectly
referred to him as “Kevin Watson.”

       The Petitioner said that before he went to trial on the charges in Division VII, he
was indicted on new charges in Division III. The Petitioner said that while he was “trying
to fight these discrepancies [he] was placed on maximum security at the penal farm” due
to probation violations. He stated that because his pending case involved violence, he was
placed in maximum security and that he obtained a contraband cellular telephone. The
Petitioner alleged that he was “indicted off that contraband cell phone.”

       The Petitioner explained that when reviewing discovery, he saw information that
could help in his defense, especially his sister’s indictment as a “target subject,” allegations
of a conspiracy involving three hundred pounds of marijuana, and “criminal gang
offenses.”

       The Petitioner said he noticed that the trial court signed the warrant granting the
wiretaps, which he thought explained the trial court’s “attitude towards me” and
“explain[ed] . . . the treatment I was receiving because he was monitoring my phone, my
contraband cell phone and my activity of my alleged offenses using these same detectives.”
The Petitioner said the affidavit in support of the wiretaps alleged that his sister had been
receiving drug packages on his behalf. The Petitioner contended, however, that the

                                             - 10 -
affidavit contained no evidence that his sister had “receiv[ed] packages in the mail on [his]
behalf of drugs with a contraband phone.”

       The Petitioner said the affidavit reflected that the police subpoenaed the Verizon
cellular telephone records of his incoming and outgoing telephone calls and text messages
“and put it inside a chart for like prior weeks before they got the original wiretap.” The
chart listed the names of a few target subjects, including the Petitioner’s sister. The
Petitioner said the affidavit mentioned that the charges involved cocaine and that Warren
Pratcher’s name was mentioned in at least three different paragraphs where the Petitioner’s
name should have been.

       The Petitioner said that on June 17, 2017, he was told that he was responsible for
bringing marijuana, pills, and eight cellular telephones into the jail and that he had
“orchestrated something about a bread truck.” The Petitioner maintained that the bread
truck had nothing to do with him and that he did not receive any discovery about the bread
truck. The Petitioner contended that the police had been monitoring his contraband cellular
telephone since June 1, which was before the wiretap was granted.

       The Petitioner said that Damien Taylor was involved in only the Division VII cases.
The Petitioner denied bribing Mr. Taylor. The Petitioner said that after Mr. Taylor learned
the Petitioner had mentioned him on some of the wiretapped conversations, Mr. Taylor
requested and received money. The Petitioner wanted to get a recording of Mr. Taylor
asking for a bribe because it would impact Mr. Taylor’s credibility if he testified at trial.
The Petitioner said that Ms. Malone and her niece tried to record Mr. Taylor talking about
and trying to receive the money. The Petitioner maintained that Mr. Taylor was given $500
and that he signed a receipt for the money. Trial counsel was given a copy of the recording
and the receipt. The Petitioner said that he tried “to get [Mr. Taylor] again on taking a
bribe, but, you know, by that time – once I realized how much the State didn’t care too
much for me I stopped caring for them. I just left it alone and start fighting my case the
legal way.”

        The Petitioner contended that the State “fabricated” the text messages that were sent
or received by the Petitioner and took “some innocent conversation[s] and made them
criminal.” He also contended that the trial court “told us if we didn’t take the State[’s]
initial offer that we all was gonna have to have to go [to] trial because he wasn’t [going to]
have this case lingering around his courtroom for years.” The Petitioner said that he and
his co-defendants were “ready and prepared” to go to trial. He said that his co-defendants’
cases were severed from his cases because he wanted to use the co-defendants as his
witnesses.



                                            - 11 -
         The Petitioner maintained that he suffered a due process violation when the State
included “manufactured” text messages in discovery in order to coerce him to plead guilty.
The Petitioner thought he “was strung along on the first case to bring the second case.”
The Petitioner said that if the State had manufactured evidence against him, “ain’t no telling
what was in store for me at trial.” The Petitioner thought he did not “stand a chance” at
trial, so he accepted the State’s offer.

       On cross-examination, the Petitioner agreed that he did not dispute that he made the
bank transactions but that he disputed the SAR. The Petitioner further agreed that trial
counsel eventually obtained all of the discovery the Petitioner needed. The Petitioner
acknowledged that the trial court determined the Petitioner did not have standing to
challenge the traffic stop which resulted in the State’s discovery of text messages because
the Petitioner was not in the car.

       The Petitioner conceded that trial counsel tried to raise an issue with the trial court
regarding the Petitioner’s contention that the State had fabricated text messages. The trial
court found that the motion was too speculative and refused to have a suppression hearing.
Trial counsel then filed an application for an interlocutory appeal with this court.

       The Petitioner acknowledged that he knew the proof against him before entering his
guilty pleas and that he knew he could have disputed the proof if he had proceeded to trial.
He acknowledged that during the guilty plea hearing, the trial court explained that if he
pled guilty, he would be unable to appeal the legal issues he had with the case. The
Petitioner also acknowledged that during the guilty plea hearing, the trial court asked the
Petitioner if he had reviewed the terms of the guilty pleas and the paperwork associated
with the guilty pleas with trial counsel. The Petitioner said, “I’m [going to] be honest. I
was so punked – I mean, I was so out of it, I was so delusional if I said yeah, yeah, I did.
Yeah. Yeah, I did.”

        The Petitioner recalled the trial court’s advising him that he was waiving his right
to a jury trial by pleading guilty and that he told the trial court that he wanted to plead
guilty and that he was pleading guilty freely and voluntarily. The Petitioner also recalled
telling the trial court that he was not confused about the guilty plea and that he did not have
difficulty understanding the plea. He further recalled telling the trial court that he had
discussed the plea fully with trial counsel and that trial counsel had told him everything
about the case. The Petitioner acknowledged that he told the trial court he had received
discovery and that the trial court ensured the Petitioner knew the charges and sentences he
was facing if he proceeded to trial and the convictions and sentences he was receiving by
pleading guilty. He agreed that the trial court informed him that motions were pending that
could be heard if the Petitioner did not plead guilty. The Petitioner acknowledged that he

                                            - 12 -
told the trial court that he was telling the truth and that he did not have any complaints
about trial counsel.

       On redirect examination, the Petitioner maintained that “to this day” he had never
“received all of [his] discovery on these cases.”

       At the conclusion of the hearing, the post-conviction court held that the Petitioner
had failed to establish that he was entitled to relief.

                                        II. Analysis

                                   A. Failure to Recuse

       On appeal, the Petitioner first contends that the post-conviction judge, who also
presided over his guilty plea hearings, demonstrated personal bias against the Petitioner by
denying his motion to dismiss, by denying his motion to suppress without addressing all of
the issues, and by severing his cases from his co-defendants’ cases.

       “The right to a fair trial before an impartial tribunal is a fundamental constitutional
right.” State v. Austin, 87 S.W.3d 447, 470 (Tenn. 2002). In particular, “[a] trial before a
biased or prejudiced judge is a denial of due process.” State v. Rimmer, 250 S.W.3d 12,
37 (Tenn. 2008) (citing Wilson v. Wilson, 987 S.W.2d 555, 562 (Tenn. Ct. App. 1998)).
Tennessee Supreme Court Rule 10B section 1.01 “expressly provides that any party
seeking disqualification or recusal of a trial judge ‘shall do so by a timely filed written
motion.’” Cain-Swope v. Swope, 523 S.W.3d 79, 88 (Tenn. Ct. App. 2016). It is well-
established that “recusal motions must be filed promptly after the facts forming the basis
for the motion become known, and the failure to assert them in a timely manner results in
a waiver of a party’s right to question a judge’s impartiality.” Duke v. Duke, 398 S.W.3d
665, 670 (Tenn. Ct. App. 2012) (internal quotation marks and citation omitted).

        The appellate record contains an order by the post-conviction court denying the
Petitioner’s motion for recusal. However, the appellate record does not contain the
Petitioner’s written recusal motion. The Petitioner carries the burden of ensuring that the
record on appeal conveys a fair, accurate, and complete account of what has transpired with
respect to those issues that are the bases of appeal. Tenn. R. App. P. 24(b); see also
Thompson v. State, 958 S.W.2d 156, 172 (Tenn. Crim. App. 1997). The failure to ensure
that the record on appeal is complete results in waiver of the issue.

       Further, the Petitioner failed to cite to any authority in support of his contentions
that the post-conviction court was biased against him. Generally, “[i]ssues which are not
supported by argument, citation to authorities, or appropriate references to the record will
                                            - 13 -
be treated as waived in this court.” Tenn. Ct. Crim. App. R. 10(b); see also Tenn. R. App.
P. 27(a)(7).

                           B. Ineffective Assistance of Counsel

       The Petitioner contends that he received the ineffective assistance of trial counsel,
which resulted in his decision to plead guilty. To be successful in a claim for post-
conviction relief, the Petitioner must prove the factual allegations contained in the post-
conviction petition by clear and convincing evidence. See Tenn. Code Ann. § 40-30-
110(f). “‘Clear and convincing evidence means evidence in which there is no serious or
substantial doubt about the correctness of the conclusions drawn from the evidence.’” State
v. Holder, 15 S.W.3d 905, 911 (Tenn. Crim. App. 1999) (quoting Hodges v. S.C. Toof &
Co., 833 S.W.2d 896, 901 n.3 (Tenn. 1992)). Issues regarding the credibility of witnesses,
the weight and value to be accorded their testimony, and the factual questions raised by the
evidence adduced at trial are to be resolved by the post-conviction court as the trier of fact.
See Henley v. State, 960 S.W.2d 572, 579 (Tenn. 1997). Therefore, the post-conviction
court’s findings of fact are entitled to substantial deference on appeal unless the evidence
preponderates against those findings. See Fields v. State, 40 S.W.3d 450, 458 (Tenn.
2001).

       A claim of ineffective assistance of counsel is a mixed question of law and fact. See
State v. Burns, 6 S.W.3d 453, 461 (Tenn. 1999). We will review the post-conviction
court’s findings of fact de novo with a presumption that those findings are correct. See
Fields, 40 S.W.3d at 458. However, we will review the post-conviction court’s conclusions
of law purely de novo. Id.

       When the Petitioner seeks post-conviction relief on the basis of ineffective
assistance of counsel, “the [P]etitioner bears the burden of proving both that counsel’s
performance was deficient and that the deficiency prejudiced the defense.” Goad v. State,
938 S.W.2d 363, 369 (Tenn. 1996) (citing Strickland v. Washington, 466 U.S. 668, 687
(1984)). To establish deficient performance, the Petitioner must show that counsel’s
performance was below “the range of competence demanded of attorneys in criminal
cases.” Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975). To establish prejudice, the
Petitioner must show that “there is a reasonable probability that, but for counsel’s
unprofessional errors, the result of the proceeding would have been different. A reasonable
probability is a probability sufficient to undermine confidence in the outcome.” Strickland,
466 U.S. at 694. Additionally,

              [b]ecause [the P]etitioner must establish both prongs of the
              test, a failure to prove either deficiency or prejudice provides a
              sufficient basis to deny relief on the ineffective assistance
                                            - 14 -
              claim. Indeed, a court need not address the components in any
              particular order or even address both if the [Petitioner] makes
              an insufficient showing of one component.

Goad, 938 S.W.2d at 370 (citing Strickland, 466 U.S. at 697). Moreover, in the context of
a guilty plea, “the [P]etitioner must show ‘prejudice’ by demonstrating that, but for
counsel’s errors, he would not have pleaded guilty but would have insisted upon going to
trial.” Hicks v. State, 983 S.W.2d 240, 246 (Tenn. Crim. App. 1998); see also Hill v.
Lockhart, 474 U.S. 52, 59 (1985).

       Initially, we note that although the Petitioner has framed this issue as ineffective
assistance of counsel, he has not explained how trial counsel was deficient. Instead, he
contends that his decision to plead guilty was influenced by “collateral and other matters,”
that the government directly interfered with his right to counsel by failing to provide
“appropriate and decisive discovery,” and that trial counsel was not “permitted to fairly
participate in the adversarial process on his behalf thus forcing petitioner into a plea.” The
Petitioner maintains that he “did not want to plead guilty and had it not been for the actions
of the officials in interfering with his right to counsel . . . he could not have pled guilty but
would have insisted on taking his case to trial-as he wanted to do.”

        We note that the “‘[g]overnment violates the right to effective assistance when it
interferes in certain ways with the ability of counsel to make independent decisions about
how to conduct the defense.’” Vernon Motley v. State, No. W2013-01185-CCA-R3-PC,
2014 WL 12649800, at *8 (Tenn. Crim. App. at Jackson, Oct. 3, 2014) (quoting Strickland
v. Washington, 466 U.S. 668, 686 (1984)); see also Geders v. United States, 425 U.S. 80,
88-91 (1976). In fact, “[c]ertain types of state interference with counsel’s assistance are
presumed to be prejudicial because they ‘involve impairments of the Sixth Amendment
right [to effective assistance of counsel] that are easy to identify and, for that reason and
because the prosecution is directly responsible, easy for the government to prevent.’”
Vernon Motley, No. W2013-01185-CCA-R3-PC, 2014 WL 12649800, at *8 (quoting
Strickland, 466 U.S. at 692); see also State v. Timothy Tereze Dewalt, No. W2001-00168-
CCA-R3-CD, 2002 WL 1482722, at *2 (Tenn. Crim. App. at Jackson, Feb. 4, 2002).

        In this case, the Petitioner makes numerous claims regarding the State’s failure to
provide trial counsel with full discovery. However, he has not explained what evidence
the State withheld or how it impacted his decision to plead guilty. Therefore, we conclude
that the Petitioner has failed to show that he is entitled to relief on this issue.

                           C. Knowing and Voluntary Guilty Plea



                                             - 15 -
        The Petitioner contends that his guilty pleas were not knowingly or voluntarily
entered because they were based upon “coercion, ignorance, misrepresentation, and not
receiving material evidence.” The Petitioner asserts that he told the post-conviction court
that he felt compelled to plead guilty because “he did not receive the hearings that he
wanted and deserved, that he did not receive all the evidence that was being used against
him, and that he felt the evidence used against him, specifically the text messages, were a
result of an unlawful search.”

        When a defendant enters a plea of guilty, certain constitutional rights are waived,
including the privilege against self-incrimination, the right to confront witnesses, and the
right to a trial by jury. Boykin v. Alabama, 395 U.S. 238, 243 (1969). Therefore, in order
to comply with constitutional requirements a guilty plea must be a “voluntary and
intelligent choice among the alternative courses of action open to the defendant.” North
Carolina v. Alford, 400 U.S. 25, 31 (1970). In order to ensure that a defendant understands
the constitutional rights being relinquished, the trial court must advise the defendant of the
consequences of a guilty plea, and determine whether the defendant understands those
consequences. Boykin, 395 U.S. at 244.

       In determining whether the Petitioner’s guilty pleas were knowing and voluntary,
this court looks to the following factors:

              the relative intelligence of the defendant; the degree of his
              familiarity with criminal proceedings; whether he was
              represented by competent counsel and had the opportunity to
              confer with counsel about the options available to him; the
              extent of advice from counsel and the court concerning the
              charges against him; and the reasons for his decision to plead
              guilty, including a desire to avoid a greater penalty that might
              result from a jury trial.

Blankenship v. State, 858 S.W.2d 897, 904 (Tenn. 1993). Further, we note that “[a]
petitioner’s solemn declaration in open court that his plea is knowing and voluntary creates
a formidable barrier in any subsequent collateral proceeding because these declarations
‘carry a strong presumption of verity.’” Dale Wayne Wilbanks v. State, No. E2014-00229-
CCA-R3-PC, 2015 WL 354773, at *10 (Tenn. Crim. App. at Knoxville, Jan. 28, 2015)
(quoting Blackledge v. Allison, 431 U.S. 63, 74 (1977)).

       Here, the post-conviction court stated as follows:

                    [The] Petitioner spent the majority of his post-
              conviction petition trying to demonstrate his [r]easons for
                                            - 16 -
              believing that a motion to suppress should have been granted.
              His guilty pleas clearly reflect that he was advised that the
              entry of a plea would effectively end the litigation on that
              subject.

                     It appears that [the] Petitioner now simply regrets his
              decision to enter guilty pleas. Recognizing that he entered
              these pleas, he now seeks to blame his attorney for that
              decision.

                     ....

                      Further, the plea colloquies . . . demonstrate that his
              guilty pleas were entered knowingly, voluntarily and
              intelligently.

       Trial counsel warned the Petitioner that in order to appeal the denial of his first
motion to suppress, the Petitioner would have to proceed to trial. Our review of the guilty
plea transcripts reveals that the trial court cautioned the Petitioner that the Petitioner’s
second motion to suppress was pending at the time of the Petitioner’s guilty pleas and that,
if the Petitioner entered guilty pleas, the motion would not be heard. The Petitioner
acknowledged that he was waiving this right and asserted that he was freely and voluntarily
pleading guilty. The Petitioner repeatedly asserted that he understood the plea agreement
and that he wanted to plead guilty. The post-conviction court found that the Petitioner
knowingly and voluntarily entered his guilty pleas. We conclude that the evidence does
not preponderate against the post-conviction court’s finding.

                                    D. Brady Violation

       The Petitioner contends that “[a]s set forth in the record, the Prosecution to this day
has failed to disclose evidence of the text message or its whereabouts from Petitioner’s
telephone showing that he took a picture of the tag of surveillance vehicle and text that
information out.” The Petitioner “denies ever having done this, and if the same is revealed
it would no doubt have been utilized to substantiate his police/prosecution fabrication
defense.”

       The State contends that the Petitioner “waived any Brady issue in this case by
pleading guilty while a motion relying on the text message was pending.” However, our
supreme court has held that “[t]he appropriate procedural mechanism to seek relief for a
Brady violation is a post-conviction proceeding.” Nunley v. State, 552 S.W.3d 800, 819
(Tenn. 2018). Further, this court previously has allowed a petitioner who entered a guilty
                                            - 17 -
plea to pursue a Brady claim during a post-conviction proceeding. See Jermaine Burdette
v. State, No. W2015-02400-CCA-R3-PC, 2017 WL 696848, at *8 (Tenn. Crim. App. at
Jackson, Feb. 17, 2017); Shango Aton Ramsey v. State, No. E2015-01464-CCA-R3-PC,
2016 WL 4199488, at *8 (Tenn. Crim. App. at Knoxville, Aug. 8, 2016).

       In Brady v. Maryland, 373 U.S. 83, 87 (1963), the United States Supreme Court
held that “suppression by the prosecution of evidence favorable to an accused upon request
violates due process where the evidence is material either to guilt or to punishment,
irrespective of the good faith or bad faith of the prosecution.” In order to establish a Brady
claim, a defendant must establish the following:

              1. The defendant must have requested the information (unless
              the evidence is obviously exculpatory, in which case the State
              is bound to release the information, whether requested or not);

              2. The State must have suppressed the information;

              3. The information must have been favorable to the accused;
              and

              4. The information must have been material.

State v. Edgin, 902 S.W.2d 387, 389 (Tenn. 1995).

        Evidence is “favorable” if it is deemed to be exculpatory in nature or could be used
to impeach the State’s witnesses. Johnson v. State, 38 S.W.3d 52, 55-56 (Tenn. 2001).
“[E]vidence which provides some significant aid to the defendant’s case, whether it
furnishes corroboration of the defendant’s story, calls into question a material, although
not indispensable, element of the prosecution’s version of the events, or challenges the
credibility of a key prosecution witness falls within the Brady disclosure requirement.”
State v. Jackson, 444 S.W.3d 554, 593 (Tenn. 2014) (internal citations and quotation marks
omitted). The State’s duty to disclose extends to all favorable evidence regardless of
whether the evidence is admissible at trial. Brady, 373 U.S. at 87. Brady applies to both
evidence in the prosecution’s file and “any favorable evidence known to the others acting
on the government’s behalf in the case, including the police.” Jackson, 444 S.W.3d at 594
(internal citations and quotation marks omitted). The State’s duty to disclose does not
extend to information the defendant already possesses or is able to obtain or to information
not in the possession of the prosecution or another governmental agency. State v. Marshall,
845 S.W.2d 228, 233 (Tenn. Crim. App. 1992).



                                            - 18 -
       Evidence is “material” if “there is a reasonable probability that, had the evidence
been disclosed to the defense, the result of the proceedings would have been different.”
United States v. Bagley, 473 U.S. 667, 682 (1985). “The question is not whether the
defendant would more likely than not have received a different verdict with the evidence,
but whether in its absence he received a fair trial, understood as a trial resulting in a verdict
worthy of confidence.” Kyles v. Whitley, 514 U.S. 419, 434 (1995). Accordingly, a
“reasonable probability” of a different result is established when “the government’s
evidentiary suppression ‘undermines confidence in the outcome of the trial.’” Id. (quoting
Bagley, 473 U.S. at 678). Materiality requires a “showing that the favorable evidence
could reasonably be taken to put the whole case in such a different light as to undermine
confidence in the verdict.” Id. at 435. In determining whether the evidence is material, the
suppressed evidence must be “considered collectively, not item by item.” Id. at 436.

      Whether a petitioner is entitled to a new trial based upon a Brady violation “presents
a mixed question of law and fact.” Cauthern v. State, 145 S.W.3d 571, 599 (Tenn. Crim.
App. 2004). Specifically,

              [t]he lower court’s findings of fact, such as whether the
              defendant requested the information or whether the state
              withheld the information, are reviewed on appeal de novo with
              a presumption that the findings are correct unless the evidence
              preponderates otherwise. The lower court’s conclusions of
              law, however, such as whether the information was favorable
              or material, are reviewed under a purely de novo standard with
              no presumption of correctness.

Id. All of the Brady requirements must be met in order to show a Brady violation.

         Trial counsel testified that upon reviewing discovery, he saw references indicating
that the Petitioner was aware law enforcement was surveilling him and that the Petitioner
sent text messages of the officers’ license plate to his co-defendants. Trial counsel said
that he spoke with the prosecutor and discovered that the officers’ learned of the text
messages after confiscating cellular telephones during a traffic stop of people other than
the Petitioner. Trial counsel said that “that was something else I know we had asked for”
and that they had not received it at the time the Petitioner entered his guilty pleas;
nevertheless, trial counsel would have pursued the matter if the Petitioner had chosen to go
to trial.

        The Petitioner has failed to prove a Brady violation. According to trial counsel’s
testimony, he was aware of the text messages that were discovered during the course of a
traffic stop. Further, the information was not favorable to the Petitioner; the text messages
                                             - 19 -
showed that the Petitioner was sending a detective’s license plate number to some of his
co-defendants. Therefore, the Petitioner was not entitled to relief in this regard.

                                   III. Conclusion

       We conclude that the record does not preponderate against the post-conviction
court’s denial of relief.



                                                  _________________________________
                                                  NORMA MCGEE OGLE, JUDGE




                                         - 20 -